Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTIONClaim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 7, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Huang (US-PGPUB-NO:  20130234669)(As to claim 7, Huang discloses):7, are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record  Oughton  (US-PGPUB-NO: US20180278074)Oughton discloses):7. (New) An energy storage apparatus [Para. 5, refer to: "energy storage device"], comprising:a plurality of energy storage devices connected in series [Para. 29, refer to: "devices", "connect", "series"];an energy transfer circuit provided for each of the plurality of energy storage devices [Para. 10, 11];a common bus in which the energy transfer circuits of the plurality of energy storage devices are connected in common [Para. 28, 29, refer to: "common", "bus", "devices", "connected"];and a control device [Para. 27, refer to: "control", "device"], wherein: the energy transfer circuit includes one or more switching transformers each having a first winding connected to the energy storage device and a second winding connected to the common bus [Para. 29, refer to: "winding", "connect", "bus"], the control device equalizes voltages of the energy storage devices by transferring energy between the energy storage devices via the common bus by using the energy transfer circuits [Para. 30, refer to: "control", "balance", "voltages"], and the common bus is electrically 
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 8-13.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For